PER CURIAM.
Fernando Troche-Vazquez (defendant) appeals the order entered by the trial court denying his rule 3.800(a) motion *423claiming additional jail credit.1 The defendant has failed to present a facially sufficient claim since the alleged additional credit cannot be ascertained from the face of the record. See Cabrera v. State, 62 So.3d 1171 (Fla. 4th DCA 2011). Accordingly, we affirm the trial court’s order without prejudice to the defendant’s presenting his claim in a rule 3.850 motion.2
AFFIRMED.
PALMER, LAWSON and COHEN, JJ., concur.

. See Fla. R.Crim. P. 3.800(a).


. We note that the Florida Supreme Court has recently adopted a new procedure for seeking corrective jail credit, rule 3.801 of the Florida Rules of Criminal Procedure, effective July 1, 2013. Rule 3.801 requires motions for jail credit to be filed within one year of the date a sentence becomes final. We express no opinion as to the effect of the new rule on claims that would have been timely under rule 3.850’s filing limit but will be untimely under the new one-year filing limit.